U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52940 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Name of Registrant in its Charter) California 33-0726410 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone, XiaolongChunfei Industrial Park (Address of Principal Executive Offices) Issuer's Telephone Number: 86-817-3634888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 14, 2013 Common Voting Stock: 39,061,840 AMERICAN NANO SILICON TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets – March 31, 2013 (Unaudited) and September 30, 2012 2 Consolidated Statements of Operations and Comprehensive Income (Unaudited)for the Three and Six Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) – for the Six Months Ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 18 Items 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 1 AMERICAN NANO SILICON TECHNOLOGIES, INC. Consolidated Balance Sheets March 31, September 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net of reserve Advance payments Due from related parties - Value-added tax refundable Other current assets Total current assets Property, plant and equipment, net Other assets: Intangible assets, net Long term deposit Total other assets Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Bank note payable - Short-term loans Taxes payable Construction security deposits Due to related parties Other current liabilities Total current liabilities Long-term liabilities: Long-term loans Due to related parties Derivative liabilities - warrants Total long-term liabilities Total liabilities Commitment and contingencies Stockholders’ equity Common stock, $0.0001 par value, 200,000,000 shares authorized 39,061,840 shares issued and outstanding at March 31, 2013 and September 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended March 31, For the Six Months Ended March 31, Sales $ Cost of sales Gross profit ) ) Operating expenses Research and development expenses Selling, general and administrative expenses Total operating expenses Loss from operations ) Other income (expense) Interest expense, net ) Change in fair value of derivative liabilities ) Other income - - Total other expense ) Loss before income taxes ) Provision for income taxes - - 83 - Net loss ) Other comprehensive income Foreign currency translation adjustment Total comprehensive loss $ ) $ ) $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN NANO SILICON TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Provision for bad debts - ) Change in fair value of derivative liabilities ) ) Depreciation and amortization Stock based compensation - Imputed interest expense for non interest bearing related party loans - Changes in current assets and current liabilities: Accounts receivable ) Inventory ) ) Employee advances - Advance payments ) ) Other current assets ) Due from related parties ) - Accounts payable and accrued expenses ) ) Taxes payable ) ) Other current liabilities Total adjustments ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from bank notes payable - Proceeds from related parties’ loans Proceeds (repayment) of short-term loans ) Proceeds from long-term loans Net cash provided by financing activities Effect of foreign currency translation Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
